Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155239(67)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 155239
  v                                                                 COA: 332946
                                                                    Wayne CC: 10-002907-FC
  JONATHAN DAVID HEWITT-EL, a/k/a
  JONATHAN DAVID HEWITT,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its supplemental brief is GRANTED IN PART. The brief will be accepted as
  timely filed if submitted on or before January 16, 2018, not February 28, 2018 as
  requested.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 5, 2018

                                                                               Clerk